Taliaferro, J".
This suit is brought on a promissory note for the sum of $452, with interest, from the 2Gth February, 1861, the time of the maturity of the note.
The defence is:
1st. The prescription of five years.
2d. Failure of consideration, arising from the emancipation of slaves by the sovereign authority.
*321Judgment was rendered for the sum specified in the note, but without interest.
The defendant has appealed.
The plaintiff prays an amendment of the judgment, allowing him the interest claimed.
It is. admitted that the consideration of the note was the price of an African slave sold at a succession sale.
The first ground of defence we deem it unnecessary to consider.
Eor the reasons assigned in the case of Wainwright v. Bridges, lately decided by this Court, the second ground of defence must prevail.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed; and it is further ordered, that judgment be and is hereby rendered in favor of the defendant, releasing her from the obligation of paying the note sued on, the plaintiff and appellee paying costs in both courts.
Justices Labauve and Ibsbey dissenting.
For the reasons given in our dissenting opinion, in the case of Wainwright v. Bridges, lately decided, we dissent to the judgment in this case,
John H. Ibsley, Associate Justice of the Supreme Court.
Zenon Labauve, Associate Justice.